                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              BATESVILLE DIVISION

 BLAKE A MARTIN                                                               PLAINTIFF


 v.                            Case No. 1:19-cv-00079-LPR


 ALBERT ROOKE, et al.                                                      DEFENDANTS

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 24th day of February 2020.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
